Title: From Alexander Hamilton to Adam Hoops, 15 May 1800
From: Hamilton, Alexander
To: Hoops, Adam, Jr.


          
            Sir,
            NY. May 15—1800
          
          Mr. Richards has represented states to me that it is impossible, at this season of the year, to furnish fresh beef to so small a body of m troops as those at West Point, without real loss, and requests that veal and mutton may be issued as a substitute. I have given my consent to the arrangement—
          Major Hoops
        